DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not found persuasive.
Applicant argues on page 5 that Embong nor Yabuki teach the newly added limitation.  Specifically, Applicant argues that Yabuki teaches that each bump may be coined immediately after forming, or all the bumps cay be simultaneously coined which means the bumps are formed one at a time and later coined one at a time or simultaneously, therefore the limitations of the claim are not taught.
Examiner respectfully disagrees.  Whether the stud bumps are coined at the time of forming or formed after all of the stud bumps are formed is not an indication of whether the stud bumps of Yabuki are substantially equal sized or not has not been proven by Applicant.  Further, if the stud bumps of Yabuki are coined simultaneously at the same time, they are most likely substantially equal sized.  Further, they are illustrated as being equal sized, therefore, arguments are not found persuasive with respect to claim 1 nor claim 21.
The updated rejection can be found below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7, 10, 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Embong et al. (US PGPub 2009/0042339; hereinafter “Embong”) in view of Yabuki et al. (US PGPub 2007/0202683; hereinafter “Yabuki”).
Re claim 1: Embong teaches (e.g. figs. 1, 3B-3F, 4B-E) a microelectronic device, comprising a first die (110) including a terminal (terminal on die 110 which connects to bond wire 112; hereinafter “T”); a bump bond pad (stud 104, 314 as shown in figs. 1 and 3E and stud 417 as shown in fig. 4D), the bump bond pad (104) electrically connected to the terminal (T) via a wire bond (112), wherein the bump bond pad (104) is free of photolithographically-defined structures (stud 104 is formed by stud bumping; e.g. paragraph 19); an encapsulation material (107) surrounding the wire bond (112), at least partially surrounding the first die (110) and contacting the first die (110), and contacting the bump bond pad (104); and an electrically conductive connection material (114) disposed on the bump bond pad (104), wherein the electrically conductive connection material (114) is outside of the encapsulation material (107).
Embong is silent as to explicitly teaching the bump bond pad including a plurality of wire stud bonds; each of the wire stud bonds including a surface coplanar with each other, and wherein each of the plurality of wire stud bonds are substantially equal sized.
Yabuki teaches (e.g. fig. 2A) the bump bond pad (104 of Embong) including a plurality of wire stud bonds (each of 104 of Embong could be replaced with buttressed stud bumps 225, 230, 235; e.g. paragraph 31); each of the wire stud bonds (225, 230, 235) including a surface coplanar with each other (225, 230, 235 would have coplanar bottom surfaces), and wherein each of the plurality of wire stud bonds (225, 230, 235) are substantially equal sized (each of 225, 230, 235 are substantially equal size).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the buttressed stud bump structure as taught by Yabuki in the device of Embong in order to have the predictable result of using a stud bump structure which would improve the lateral and vertical strength which would sustain any stresses during the encapsulation process as well as improve current capacity to the packaged chip.  Further, by raising the location to which the wirebonds connect, shorter wirebond lengths would be required further improving device performance by reduction of resistance in the signal providing wires.
Re claim 2: Embong and Yabuki teaches the microelectronic device wherein each of the plurality of wire stud bonds (225, 230, 235 of Yabuki) physically contact each other.
Re claim 3: Embong and Yabuki teaches the microelectronic device wherein the bump bond pad (104 of Embong and 225, 230, 235 of Yabuki) includes an under bump metal pad (114 of Embong), wherein the under bump metal pad (114) is continuous across the bump bond pad (225, 230, 235 of Yabuki) containing the under bump metal pad (114 of Embong).
Re claim 4: Embong and Yabuki teaches the microelectronic device wherein the electrically conductive connection material (114) includes a solder (solder; e.g. paragraph 16 of Embong).
Re claim 5: Embong and Yabuki teaches substantially the entire structure of the microelectronic device of claim 1 except explicitly teaching a second die, wherein the second die is at least partially surrounded and contacted by the encapsulation material.
It is widely known for batch processing of encapsulating dies where all dies are encapsulated at one step, then singulation is performed.  Therefore it would have been obvious that the teaching of Embong would include during a batch encapsulation process a second die, wherein the second die is at least partially surrounded and contacted by the encapsulation material.
It would have been obvious to one of ordinary skill in the art at the time of effective filing absent unexpected results to have a second die surrounded and contacted by the encapsulation material in the device of Embong in order to have the predictable result of increasing throughput by using a batch process for the encapsulation of the device.
Re claim 7: Embong and Yabuki teaches the microelectronic device further comprising plated metal (106) on the surface.
Re claim 10: Embong and Yabuki teaches the microelectronic device wherein the microelectronic device is free of electrically conductive leads extending to lateral surfaces of the encapsulation material (107), the lateral surfaces being perpendicular to a surface of the encapsulation material (107) contacting the bump bond pad (104 of Embong).
Re claim 21: Embong teaches (e.g. figs. 1, 3B-3F, 4B-E) a microelectronic device, comprising: a die (110) including a terminal (terminal of 110; hereinafter “T”); and a wire stud bond (104) electrically connected to the terminal (T).

Yabuki teaches (e.g. fig. 2A) the wire stud bond (104 of Embong) being a plurality of wire stud bonds (each of 104 of Embong could be replaced with buttressed stud bumps 225, 230, 235; e.g. paragraph 31); wherein each of the plurality of wire stud bonds (225, 230, 235) includes at least one portion that is coplanar with each other (225, 230, 235 would have coplanar bottom surfaces), and wherein each of the plurality of wire stud bonds (225, 230, 235) are substantially equal sized (each of 225, 230, 235 are substantially equal size).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the buttressed stud bump structure as taught by Yabuki in the device of Embong in order to have the predictable result of using a stud bump structure which would improve the lateral and vertical strength which would sustain any stresses during the encapsulation process as well as improve current capacity to the packaged chip.  Further, by raising the location to which the wirebonds connect, shorter wirebond lengths would be required further improving device performance by reduction of resistance in the signal providing wires.
Re claim 22: Embong and Yabuki teaches the microelectronic device wherein the plurality of wire stud bonds (225, 230, 235 of Yabuki) is electrically connected to the terminal (T) via a wire bond (112 of Embong).
Re claim 23: Embong and Yabuki teaches the microelectronic device wherein the wire bond (112 of Embong) is attached to only one (104 of Embong; 210 of Yabuki) of the plurality of wire stud bonds (225, 230, 235 of Yabuki).
Re claim 24: Embong and Yabuki teaches the microelectronic device wherein each of the plurality of wire bonds (542A, 542B, 542C) is electrically connected to each other (542A, 542B, 542C are all electrically connected to each other).
Re claim 25: Embong and Yabuki teaches the microelectronic device wherein each of the plurality of wire bonds (225, 230, 235 of Yabuki) contacts (225, 230, 235 of Yabuki physically contacts) each other.
Re claim 26: Embong and Yabuki teaches the microelectronic device further comprising an encapsulation material (107 of Embong) covering portions of the die (110 of Embong) and the plurality of wire stud bonds (225, 230, 235 of Yabuki)
Re claim 27: Embong and Yabuki teaches the microelectronic device further comprising an electrically conductive connection material (114 of Embong) disposed on the at least one portion of each of the plurality of wire stud bonds (225, 230, 235 of Yabuki).
Re claim 28: Embong and Yabuki teaches the microelectronic device wherein the electrically conductive connection material (114of Embong) is outside of the encapsulation material (107of Embong).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Embong and Yabuki as applied to claim 1 above, and further in view of Shiobara et al. (US 5,358,980; hereinafter “Shiobara”).
Re claim 8: Embong and Yabuki teaches substantially the entire structure as recited in claim 1 except explicitly teaching the microelectronic device further including 
Shiobara teaches fill particles (inorganic fillers consist of fillers such as alumina and silicon nitride; e.g. column 15, line 25) distributed in the encapsulation material (107 of Embong), wherein the fill particles (alumina has a CTE of 6-7; silicon nitride has a CTE of 3.2) have a thermal expansion coefficient higher than a thermal expansion coefficient of the first die (silicon has CTE of 2.6 PPM/C°).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use a filler material in the encapsulant as taught by Shiobara in the device of Embong and Yabuki in order to have the predictable result of using filler materials which reduced CTE of the encapsulant for reducing stresses to the semiconductor elements.
Re claim 9: Embong in view of Yabuki and Shiobara teaches the microelectronic device further including fill particles (inorganic fillers consist of fillers such as alumina and silicon nitride; e.g. column 15, line 25 of Shiobara) distributed in the encapsulation material (107 of Embong), wherein the fill particles (alumina has a thermal conductivity of 30 W/mK; silicon nitride has a thermal conductivity of 100 W/mK) have a thermal conductivity higher than a thermal conductivity of the encapsulation material (epoxy has poor thermal conductivities on the order to 0.15-0.25W/mK).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822